The Honorable Tom Gean Prosecuting Attorney 12th Judicial District Sebastian County Courthouse Fort Smith, Arkansas 72901
Dear Mr. Gean:
This is in response to your request for an opinion on the "legality of a sheriff to establish a special fund designated as the communication facility and equipment fund, or commonly referred to as the radio fund." You note that the fund is not presently a part of the County accounts and is not under the authority or discretion of the Quorum Court. You also ask whether the fund is audited by the State of Arkansas.
The fund you describe is authorized at A.C.A. §§ 21-6-307(b)(2)(A), (B), and (C) (Repl. 1996), as follows:
  (2)(A) The remaining twenty-five percent (25%) of all fees collected by the sheriff shall be used by the sheriff to establish a special fund to be known as the communications facility and equipment fund.
  (B) All funds so designated shall be invested by the sheriff in an interest-bearing account or certificate of deposit in one (1) or more banking institutions domiciled within the State of Arkansas and insured by the Federal Deposit Insurance Corporation.
  (C) All sums paid into the communications facility and equipment fund by the sheriff may accumulate as to principal and interest until such time as the deposits or a portion thereof are needed by the sheriff to train operations staff, to operate, equip, repair, or replace existing communications equipment, to purchase additional communications equipment, or to otherwise improve a communications facility or system for the sheriff's department.
It is my understanding that the Division of Legislative Audit audits the above-mentioned fund pursuant to A.C.A. § 10-4-202(a).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh